The Chancellor.
The bequest of the income arising from the fund, to Cornelia Lorton and her heirs forever, was the bequest of the corpus of the fund itself to her, which, not being paid to her in her'lifetime, the complainant, as her personal representative, is entitled to receive.
The devise of the income and profits of real estate to one and his heirs is held to be a devise of the land itself; and there can be no reason why the income arising from, personal estate devised to Cornelia Lorton and her heirs forever, at the death of Elizabeth C. Cornish, should not be held an absolute devise of the fund itself.
Let a decree be drawn accordingly.